UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4488


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MICHAEL NICHOLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:07-cr-00192-1)


Submitted:   December 18, 2014            Decided:   January 7, 2015


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, KAY CASTO & CHANEY PLLC, Charleston, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, Monica D. Coleman, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James   Michael      Nichols       appeals    from    the   twelve-month

sentence imposed upon revocation of his supervised release.                               He

argues that his sentence is unreasonable.                       For the reasons that

follow, we affirm.

              We will affirm a sentence imposed after revocation of

supervised     release      if   it    is    within   the       prescribed     statutory

range and not plainly unreasonable.                   United States v. Crudup,

461 F.3d 433,    437   (4th      Cir.   2006).        At    Nichols’    revocation

hearing, the district court correctly determined that Nichols’

advisory sentencing range was 8-14 months.                       See U.S. Sentencing

Guidelines Manual § 7B1.4(a), p.s. (2013).                       Nichols argues that

the district court erroneously considered the seriousness of one

of    his   supervised      release     violations     in       contravention        of   18

U.S.C. § 3583(e) (2012).               See id.     (noting that some 18 U.S.C.

§ 3553(a) (2012) factors are not to be considered for supervised

release sentence).          Our review of the hearing reveals the one-

year term of imprisonment and two years of supervised release

thereafter (with numerous special conditions regarding treating

and preventing Nichols’ alcoholism) were based on the court’s

concern      that    Nichols’     continued       drinking       was   going    to    kill

someone.       This    view      was    supported     by    Nichols’      eight      prior

driving under the influence convictions and his violence toward

family members while intoxicated.

                                             2
           Under these circumstances, we find that the district

court   adequately    explained     the   selected   sentence    which   was

within the recommended sentencing range and based on permitted

considerations.      United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010).      Thus, we do not find that Nichols’ sentence

was plainly unreasonable.         Crudup, 461 F.3d at 437; see also

Rita v. United States, 551 U.S. 338, 346-55 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence for

non-revocation sentence).         We therefore affirm.          We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the    materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      3